UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4726



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL JAMES PATTERSON,

                                            Defendant - Appellant.



                            No. 00-4727



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL JAMES PATTERSON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-99-43, CR-99-75)


Submitted:   May 28, 2002                   Decided:   July 8, 2002
Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Rodney Kight, Jr., KIGHT LAW OFFICE, Asheville, North Carolina,
for Appellant. Thomas Richard Ascik, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       In these consolidated appeals, Michael James Patterson brings

a claim of ineffective assistance of counsel during his plea and

sentencing on one count of unlawful possession of a firearm in

violation of 18 U.S.C.A. § 922(g)(1) (West 2000) and one count of

conspiracy to possess with intent to distribute cocaine and cocaine

base in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999 &

Supp. 2001).        Patterson’s appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious issues for appeal but addressing whether

Patterson’s counsel conclusively provided ineffective assistance of

counsel at either Patterson’s plea hearings or sentencing hearing

and whether any other meritorious claims exist.* We have thoroughly

reviewed the record and find no evidence on the face of the record

that       Patterson’s   attorney   provided   ineffective   assistance   of

counsel at either his plea hearing or at sentencing.

       We have examined the entire record in this case in accordance

with the requirements of Anders and find no meritorious issues for

appeal.       This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.          If the client requests that a petition



       *
       Patterson was notified by counsel of his right to file a
supplemental brief raising issues he deemed significant and has
elected not to do so.


                                        3
be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on the client.       Finally, we dispense with

oral   argument,   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    4